I respectfully dissent from the majority opinion.
R.C. 3307.42 states in pertinent part:
"Application for disability retirement may be made by a member, or by a person acting in his behalf, or by the member's employer, provided the *Page 199 
member has at least five years of total service credit and has not attained age sixty. The application for disability retirement shall be made on a form approved by the state teachers retirement board. Any member whose application is approved shall be retired on the first day of the month next following the later of:
"* * *
"Application for disability retirement must be made within two years from the date the member's contributing service terminated, unless the disability has manifested itself in some degree as evidenced by medical records, before the member's contributing service was terminated."
Clearly, R.C. 3307.42 requires that an applicant for disability retirement be a member of the State Teachers Retirement System as of the time of application for disability retirement.
R.C. 3307.28, in pertinent part, provides:
"The membership of any person in the state teachers retirement system shall cease if he withdraws his accumulated contributions;or if he retires as provided in section 3307.38 of the RevisedCode; or if he dies; or if the state teachers retirement board denies him membership pursuant to section 3307.27 of the Revised Code." (Emphasis added.)
In the instant cause, there is no dispute that Anthony R. Berarducci applied for and received age and service retirement pursuant to R.C. 3307.38, effective as of January 1, 1980. Therefore, after that date, pursuant to R.C. 3307.28, he was no longer a member of the State Teachers Retirement System. A year and a quarter later, when he applied for disability retirement, he was not a member of the retirement system.
I would reverse the judgment of the trial court and enter final judgment for appellant.